Exhibit 10.1

 

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

STOCK–SETTLED STOCK APPRECIATION RIGHT AWARD AGREEMENT

 

Name:   

Social Security

No:

Grant Date:   

Per Share

Exercise Price:

Number of

SSARs:

   Vesting:

 

  1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Stock–Settled Stock Appreciation Rights (“SSARs”) indicated above. Each SSAR
entitles you to purchase one share of Common Stock of the Company, at the per
share exercise price set forth above, subject to the terms and conditions set
forth in the Company’s 2001 Long-Term Incentive Plan (the “Plan”) and this Award
Agreement. Prior to the distribution of any shares hereunder, this Award
represents an unsecured obligation, payable only from the general assets of the
Company.

 

  2. Term, Vesting and Exercise of SSAR. The term of this SSAR commences on [X]
and ends on [X], provided that you remain continuously employed by the Company
or a Subsidiary. In no event may this SSAR be exercised later than [X]. This
SSAR shall become vested and exercisable [describe vesting schedule], so as to
be 100% vested and exercisable on [X], subject to your continued employment with
the Company or a Subsidiary on each vesting date. If your employment with the
Company or a Subsidiary terminates, the SSAR may be exercised only as described
in paragraph 3 below. While you are alive, the Option may be exercised only by
you or your legal representative.

 

To exercise all or part of the SSAR you must deliver a “Notice of Exercise,” in
such form as the Company authorizes. You shall not have any rights as a
stockholder with respect to the shares of Common Stock subject to the SSAR until
you have exercised the SSAR for such shares.

 

Upon exercise, the number of shares of Stock issued will be net of (i) shares
with a Fair Market Value equal to the aggregate exercise price of the exercised
shares, and (ii) shares withheld by the Company to satisfy the minimum
statutorily required tax withholding obligations. The remaining shares of Stock
will be issued to you or, in case of your death, your beneficiary designated in
accordance with the procedures specified by the Administrator. If at the time of
your death, there is not an effective beneficiary designation on file or you are
not survived by your designated beneficiary, the shares will be issued to the
legal representative of your estate.

 

  3. Termination and Certain Transactions

If you cease to be employed by the Company or a Subsidiary, all then unvested
SSARs awarded hereby shall immediately terminate without notice to you and shall
be forfeited. In such event, you shall have ninety (90) days following your
employment termination (or if less, the original SSAR term) to exercise any
vested SSARs, after which date the SSARs shall immediately terminate without
notice to you and shall be forfeited. Notwithstanding the foregoing, if you
cease to be employed by the Company or its Subsidiaries by reason of your death,
or if you die within the thirty (30) day period after you cease to be employed
by the Company or its Subsidiaries, any of your vested SSARs hereunder may be
exercised by your estate, personal representative or beneficiary who has
acquired the SSARs by will or by the laws of descent and distribution, at any
time prior to the earlier of the original SSAR term or one hundred eighty
(180) days from the date of your death. Additionally, if you cease to be
employed by the Company or the Company’s Subsidiaries by reason of your
Disability, you shall have the right to exercise any SSARs hereunder that were
vested on your employment termination date at any time prior to the earlier of
the original SSAR term or one hundred eighty (180) days from the date your
employment terminates.

 

6



--------------------------------------------------------------------------------

  4. Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable hereunder a number of shares necessary to
satisfy the minimum statutorily required tax withholding obligations. Shares
will be valued at their Fair Market Value when the taxable event occurs.

 

  5. Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the SSARs.

 

  6. Other Restrictions. The issuance of Common Stock hereunder is subject to
compliance by the Company and you with all applicable legal requirements
applicable thereto, including tax withholding obligations, and with all
applicable regulations of any stock exchange on which the Common Stock may be
listed at the time of issuance. The Company may delay the issuance of shares of
Common Stock hereunder to ensure at the time of issuance there is a registration
statement for the shares in effect under the Securities Act of 1933.

 

  7. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern. The Plan and this Award represent the entire agreement of you and the
Company with respect to this Award and supersedes in their entirety all prior
undertakings and agreements of the Company and you with respect to this Award
and may not be modified except by means of a written agreement between the
Company and you. Interpretations of the Plan and this Award by the Committee are
binding on you and the Company.

 

No Employment Agreement. Neither the award to you of the SSAR nor the delivery
to you of this Award Agreement or any other document relating to the SSARs will
confer on you the right to continued employment with the Company or any
Subsidiary.

 

7